Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 1 of 18

AO 106 (Rev. 04/010) Application for Search Warrant AUTHORIZED AND APPROVED/DATE: zZz FS Z

UNITED STATES DISTRICT COURT

for the
WESTERN DISTRICT OF OKLAHOMA

 

 

In the Matter of the Search of
(Briefly describe the property to be search
Or identify the person by name and address)

PROPERTY KNOWN AS:
1. LG cell phone, model: G7 ThinQ LM-G710VM,
IMEI: 355933094334938;
2. Samsung tablet, model: GT-P3113TS,
S/N: RF2CC036RHX

Case No: M-(9 7 A2I-SM
FILED

AUG 1.3 2019

IN THE POSSESSION OF:
Air Force Office of Special Investigations, Detachment 114
3540 C Avenue, Building 3
Tinker AFB, OK 73145

 

APPLICATION FOR SEARCH WARRANT

I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following property (identify the person or describe property to
be searched and give its location):

See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

See Attachment B, which is attached and incorporated by reference.

The basis for the search under Fed. R. Crim.P.41(c) is (check one or more):
evidence of the crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
[]_ aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description
18 U.S.C. § 2252A(a)(5)(B) Possession of child pornography.

The application is based on these facts:

See attached Affidavit of Special Agent Randy C. Mullins, Air Force Office of Special Investigations, which is
incorporated by reference herein.
Continued on the attached sheet(s).
L] Delayed notice of days (give exact ending date if more than 30 days) is requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached "A )-010
v7 ae 's signature
RANDY C. MULLINS
Special Agent
Air Force Office of Special Investigation
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 2 of 18

Sworn to before me and signed in my presence. SE
Date: Bz) g Oe gf es
rf ao

Judge's signature

City and State: Oklahoma City. Oklahoma SUZANNE MITCHELL. U.S. Magistrate Judge

Printed name and title
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 3 of 18

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

1. I, Randy C. Mullins, a Special Agent with the United States Air Force Office
of Special Investigations being duly sworn, depose and state as follows:

I have been employed as a Special Agent with the United States Air Force Office of
Special Investigations (AFOSI) since May of 2019 as a full-time investigator and am
currently assigned to the Criminal Investigations Section of AFOSI Detachment (Det) 114,
Tinker AFB (TAFB), Oklahoma (OK). I am authorized to investigate crimes involving all
violations of the UCMJ (10 U.S.C. § 47) and other applicable Federal and State laws where
there is a U.S. Air Force or Department of Defense (DoD) interest. I completed
approximately 750 hours of training via the Criminal Investigator Training Program, and the
Basic Special Investigator Course at the Federal Law Enforcement Training Center (FLETC),
Glynco, Georgia. I received training in weapons proficiency, officer response tactics, and
basic skills of investigating deaths, fraud, narcotics, sexual assault, and environmental
crimes. Before becoming a Special Agent, I worked for approximately six years as a security
forces member, also known as military police.

2. I have been trained in aspects of investigations of child pornography possession
and distribution, to include; applying for and conducting search and arrest warrants, evidence
collection, seizing documents and electronics, and the prosecution of related offenders. I
have had conversations with, and have been in the company of, other experienced local, state,

and federal law enforcement officers, as well as prosecuting attorneys at the state and federal
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 4 of 18

levels, concerning child exploitation activities and criminal violations. Additionally, I have
worked in the company of other experienced law enforcement officers and have discussed
with them their investigative techniques and experiences with child exploitation
investigations.
3. The statements contained in this affidavit are based in part on information
provided by law enforcement officials and others known to me, and on my own experience
and background as a law enforcement officer. Since the affidavit is being submitted for the
limited purpose of establishing probable cause, I have not included every fact known to me
concerning this investigation. I have set forth only the facts that I believe are necessary to
establish probable cause to believe that violations of Title 18, United States Code, Section
2252A(a)(5)(B) have been committed and that the instrumentalities, fruits, and evidence of
those crimes will be found in a particular place to be searched.
4. This affidavit is made in support of a search warrant for the following items
(“DEVICES”), which are currently in the legal custody of the AFOSI on TAFB, OK:
1) LG cell phone, model: G7 ThinQ LM-G710VM, IMET:
355933094334938;
2) Samsung tablet, model: GT-P3113TS, S/N: RF2CC036RHX

I am submitting this affidavit in support of a search warrant authorizing a search of the

DEVICES (also described in Attachment A to this affidavit) and the extraction from the

DEVICES of electronically stored content and information described in Attachment B hereto,
Case 5:19-mj-00421-SM Document1 Filed 08/13/19 Page 5of 18

which content and information constitute instrumentalities, fruits, and evidence of the
foregoing violation.
BACKGROUND REGARDING COMPUTERS, THE INTERNET, AND E-MAIL
5. Based on my training, experience, and knowledge, I know the following:

a. Computers and computer technology have revolutionized how child
pornography is produced, distributed, and utilized. It has also revolutionized how child
pornography collectors and producers interact with each other. Child pornography formerly
was produced using cameras and film (either still photography or movies.) The photographs
required darkroom facilities and a significant amount of skill to develop and reproduce the
images. As aresult, there were definable costs involved with the production of pornographic
images. To distribute these on any scale also required significant resources. The
photographs themselves were somewhat bulky and required secure storage to prevent their
exposure to the public. The distribution of these wares was accomplished through a
combination of personal contact, mailings, and telephone calls. Any reimbursement would
follow these same paths.

b. The development of computers and various types of cell phones has
added to the methods used by child pornography collectors to interact with and sexually
exploit children. Computers and cell phones may serve four functions in connection with

child pornography. These are production, communication, distribution, and storage.
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 6 of 18

c. Child pornographers can now transfer photographs from a camera onto a
computer-readable format with a device known as a scanner. With the advent of digital
cameras, including cell phone digital cameras, the images can now be transferred directly
from the camera onto a computer. A device known as a modem allows any computer to
connect to another computer through the use of telephone, cable, or wireless connection.
Electronic contact can be made to millions of computers around the world. The ability to
produce child pornography easily, reproduce it inexpensively, and distribute it anonymously
(through electronic communications) has drastically changed the method of distribution and
receipt of child pornography. Child pornography can be transferred via e-mail or through file
transfer protocols (FTP) to anyone with access to a computer and modem, i.e., Internet
access. (The File Transfer Protocol (FTP) is a protocol that defines how to transfer files from
one computer to another. One example, known as "anonymous FTP,” allows users who do
not have a login name or password to access certain files.) Because of the proliferation of
commercial services that provide electronic mail service, chat services (i.e., “Instant
Messaging”), and easy access to the Internet, the computer is a preferred method of
distribution and receipt of child pornographic materials. Due to the nature of many cell
phones, child pornographic materials may also be distributed via cell phone, utilizing the
Internet, text, and e-mail capabilities of many phones.

d. The computer’s ability to store images in digital form makes the

computer itself an ideal repository for child pornography. The size of the electronic storage
Case 5:19-mj-00421-SM Document1 Filed 08/13/19 Page 7 of 18

media (commonly referred to as the hard drive) used in home computers has grown
tremendously within the last several years. These drives can store hundreds of thousands of
images at very high resolution. Additionally, other modern digital file storage devices such as
thumb drives (i.e., flash drives), external hard drives, SD cards (i.e., secure digital cards),
“smartphones” such as iPhones, Blackberries, etc., and even regular cell phones have the
ability to store images and video in digital form on the phone itself and on storage media
compatible with them. Accordingly, digital files such as videos and pictures can be quickly
and easily transferred back and forth between devices or stored simultaneously and
indefinitely on both devices. Such devices—even very small ones—can store very large
amounts of digital files.

e. The Internet affords collectors and producers of child pornography
several different venues for obtaining, viewing, and trading child pornography in a relatively
secure and anonymous fashion.

f. Individuals also use online resources to retrieve and store child
pornography, including services offered by Internet Portals such as Yahoo!, Dropbox, and
Hotmail, among others. The online services allow a user to set up an account with a remote
computing service that provides e-mail services as well as electronic storage of computer
files in any variety of formats. A user can set up an online storage account from any
computer or cell phone with access to the Internet. Evidence of such online storage of child

pornography is often found on the user's computer and/or cell phone. Even in cases where
Case 5:19-mj-00421-SM Document1 Filed 08/13/19 Page 8 of 18

online storage is used, however, evidence of child pornography can be found on the user's
computer in most cases.

g. As is the case with most digital technology, communications by way of
computer can be saved or stored on the computer used for these purposes. Storing this
information can be intentional, i.e., by saving an e-mail as a file on the computer or saving
the location of one’s favorite websites in, for example, “bookmarked” files. Digital
information can also be retained unintentionally, e.g., traces of the path of an electronic
communication may be automatically stored in many places (e.g., temporary files or ISP
client software, among others). In addition to electronic communications, a computer user’s
Internet activities generally leave traces or “footprints” in the web cache and history files of
the browser used. I know that digital evidence, including pictures and videos, generally
remains indefinitely on a digital storage device such as a computer or cell phone until deleted
or overwritten. I know that a computer forensic examiner can sometimes discern which
external devices, such as a thumb drive or a camera or a cell phone, have been connected to a
computer. I also know that even if a computer or cell phone user deletes such evidence, a
computer forensic expert can sometimes still recover it from the device using forensic tools

months, even years, after the fact.

SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

6. Searches and seizures of evidence from computers and other digital file storage
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 9 of 18

devices commonly require agents to download or copy information from the devices and their
components, or seize most or all devices (computer hardware, cell phones, computer
software, and computer-related documentation) to be processed later by a qualified computer
expert in a laboratory or other controlled environment. This is almost always true because of
the following two reasons:

a. Digital file storage devices can store the equivalent of thousands of
pages of information. Especially when the user wants to conceal criminal evidence, he or she
often stores it in random order with deceptive file names. This requires searching authorities
to examine all the stored data that is available to determine whether it is included in the
warrant that authorizes the search. This sorting process can take days or weeks, especially
with computers, depending on the volume of data stored, and is generally difficult to
accomplish on-site.

b. Searching digital file storage devices, especially computers, for criminal
evidence is a highly technical process requiring expert skill and a properly controlled
environment. The vast array of computer hardware and software available requires even
computer experts to specialize in some systems and applications, so it is difficult to know
before a search which expert should analyze the system and its data. The search of a
computer system is an exacting scientific procedure that is designed to protect the integrity of
the evidence and to recover even hidden, erased, compressed, password-protected, or

encrypted files. Since computer evidence is extremely vulnerable to tampering or destruction
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 10 of 18

(which may be caused by malicious code or normal activities of an operating system), the
controlled environment of a laboratory is essential to its complete and accurate analysis.

7. To fully retrieve data from a computer system, the analyst needs all magnetic
storage devices as well as the central processing unit (CPU). In cases involving child
pornography where the evidence consists partly of graphics files, the monitor(s) may be
essential for a thorough and efficient search due to software and hardware configuration
issues. Also, the analyst needs all the system software (operating systems or interfaces, and
hardware drivers) and any applications software, which may have been used to create the
data (whether stored on hard drives or on external media).

BACKGROUND OF INVESTIGATION

8. On June 26, 2019, Dennis Johnson, Deputy, 544th Maintenance Squadron,
TAFB, OK, informed AFOSI he learned via a command directed investigation that on
April 18, 2019, Damon Blankinship in the 547th Propulsion Maintenance Squadron,
TAFB, OK, was observed viewing potential child pornography on a personal device
while at work.

9. Written statements were collected from coworkers of Blankinship during
the command directed investigation. One of these coworkers identified as Nancy Knox
reported she observed pornography on Blankinship’s tablet when she approached his desk
to distribute work. Knox indicated the female on the tablet was “definitely not a child, but

a young teenage girl under the age of 18.” Another coworker identified as Krystin Mathis
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 11 of 18

sat behind Blankinship’s desk and at one time witnessed Blankinship viewing
pornography on the tablet.

10. During her interview, Knox indicated she went to Blankinship’s desk to
deliver work documents on April 18, 2019. Knox saw that Blankinship’s tablet had an
image of a naked, young white female on its screen described as looking older than 12
years old but possibly younger than 18 years old. Knox added the female looked fully
developed physically. The tablet was described as a white Apple iPad with a black cover.
Mathis revealed during her interview that while she worked at her desk near
Blankinship’s desk, she observed as Blankinship viewed pornography on a tablet and as
Blankinship tilted the screen as if attempting to conceal it. Mathis described the
pornographic website as containing males and females having intercourse although she
could not tell their age.

11. Another coworker identified as Anthony Anderson reported during an office
luncheon on April 18, 2019, Anderson turned to look at Blankinship and noticed a young naked
female with her legs spread on Blankinship’s tablet. The female appeared to be a while female
with a thin body type and blonde hair who was between 16 and 21 years of age. Anderson
described the tablet as black with a brown cover.

12. A review of Blankinship’s government computer browser history revealed on
April 12, 2019, Blankinship’s government computer was used to search the term “pornography”

at the following Uniform Resource Locator (url): tse1.explicit.bing.net. The url was flagged, and
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 12 of 18

access was subsequently denied.

13. During a noncustodial interview with AFOSI agents on August 6, 2019,
Blankinship revealed he views child pornography sporadically. Blankinship stated that he
had viewed porn that involves adults having sexual intercourse with the age ranges of
infanthood to 17 years of age. Blankinship often searches the terms “underage sex” via
internet search engines on his cell phone (LG G7 ThinQ LM-G710VM, IMEI:
355933094334938) and personal tablet (Samsung GT-P3113TS, S/N: RF2CC036RHX)
and indicated he “follows the rabbit hole” to view other child pornography. Blankinship
stated he is fascinated with underage children performing sexual acts on each other.
Blankinship further indicated he enjoyed child pornography, which was “natural” and not
staged or influenced by adults. Blankinship was familiar with internet search terms
associated with child pornography such as “lolicon.” Blankinship admitted to viewing
adults engaging in sexual acts with infants orally, digitally, and genitally. Blankinship
stated that the DEVICES seized by AFOSI are the only two devices he still had in his
possession on which he viewed child pornography. I seized these items at AFOSI Det
114, 3540 C Avenue, Building 3, TAFB, OK 73145 from Blankinship on August 6, 2019.

CHARACTERISTICS COMMON TO INDIVIDUALS INVOLVED IN CHILD
PORNOGRAPHY OFFENSES AND WHO HAVE A SEXUAL INTEREST IN
CHILDREN AND IMAGES OF CHILDREN

14. Based my training and experience and that of other law enforcement officers

with whom I have had discussions, I have learned that individuals who collect and produce

10
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 13 of 18

images and videos of child pornography are often individuals who have a sexual interest in
children and images of children and that there are certain characteristics common to such
individuals:

a. Individuals who have a sexual interest in children or images of children
may receive sexual gratification, stimulation, and satisfaction from contact with children; or
from fantasies they may have viewing children engaged in sexual activity or sexually
suggestive poses, such as in person, in photographs, or other visual media; or from literature
describing such activity.

b. Individuals who have a sexual interest in children or images of children
may collect sexually explicit or suggestive materials, in a variety of media, including
photographs, magazines, motion pictures, videotapes, books, slides and/or drawings or other
visual media, including all manner of digital file storage devices as well as email accounts.
Individuals who have a sexual interest in children or images of children often use these
materials for their sexual arousal and gratification. Further, they may use these materials to
lower the inhibitions of children they are attempting to seduce, to arouse the selected child
partner, or to demonstrate the desired sexual acts.

c. Likewise, individuals who have a sexual interest in children or images
of children often maintain their collections that are in a digital or electronic format in a safe,
secure and private environment, such as a computer or other digital file storage device and

surrounding area or password-protected email account. These collections are often

1]
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 14 of 18

maintained for several years and are kept close by, usually at the collector’s residence, to
enable the individual to view the collection, which is valued highly, and keep it safe and
private. Additionally, digital files are usually stored in more than one location and/or backed
up on separate storage media to prevent loss of a collection. For example, a child
pornography collector can store child pornography remotely on an email provider’s servers to
back up his collection and make it available to him when he is away from his home
computer.

d. Individuals who have a sexual interest in children or images of children
also may correspond with and/or meet others to share information and materials; rarely
destroy correspondence from other child pornography distributors/collectors; conceal such
correspondence as they do their sexually explicit material; and often maintain lists ofnames,
addresses, and telephone numbers of individuals with whom they have been in contact and
who share the same interests in child pornography.

e. Individuals who have a sexual interest in children or images of children
prefer not to be without their child pornography for any prolonged time. This behavior has
been documented by law enforcement officers involved in the investigation of child
pornography throughout the world.

CONCLUSION

15. | Based upon the aforementioned factual information, I respectfully submit that

there is probable cause to believe that evidence, fruits, and instrumentalities of the foregoing

12
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 15 of 18

criminal violations are located in the DEVICES; therefore, I seek a warrant to search the

DEVICES for the items listed in Attachment A.

Respectfully Submitted,

te. Uufy

Randy. Mullins

Special Agent
Air Force OSI

/2h

Subscribed and sworn to before me on this fth day of August 2019.

Al a
SUZANNE MITCHELL
United States Magistrate Judge
Case 5:19-mj-00421-SM Document1 Filed 08/13/19 Page 16 of 18

ATTACHMENT A
ITEMS TO BE SEARCHED

1. LG cell phone, model: G7 ThinQ LM-G710VM, IMEI:
355933094334938;

2. Samsung tablet, model: GT-P3113TS, S/N: RF2CC0O36RHX
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 17 of 18

ATTACHMENT B
LIST OF ITEMS TO BE SEIZED

1. Any and all digital notes, documents, records, or correspondence pertaining to the
possession of child pornography as defined in 18 U.S.C. § 2256(8).

2. Any and all digital images of child pornography as defined in 18 U.S.C. §
2256(8).

3. Any and all digital notes, documents, records, or correspondence identifying
persons transmitting, through interstate or foreign commerce by any means, including, but not
limited to, by the United States Mail or by computer, any child pornography as defined in 18
U.S.C. § 2256(8).

4, Any and all digital notes, documents, records, or correspondence concerning the
receipt, transmission, or possession of child pornography as defined in 18 U.S.C. § 2256(8).

5. Any and all digital notes, documents, records, or correspondence concerning
communications between individuals about child pornography or the existence of sites on the
Internet that contain child pornography or that cater to whose with an interest in child
pornography.

6. Any and all digital notes, documents, records, or correspondence concerning
membership in online groups, clubs, or services that provide or make accessible child
pornography to members.

7. Any and all digital records, documents, invoices and materials that concern online
storage or other remote computer storage, including, but not limited to, software used to access

such online storage or remote computer storage, user logs or archived data that show connection
Case 5:19-mj-00421-SM Document 1 Filed 08/13/19 Page 18 of 18

to such online storage or remote computer storage, and user logins and passwords for such online

storage or remote computer storage.

8. Any and all digital address books, mailing lists, supplier lists, mailing address
labels, and any and all documents and records pertaining to the preparation, purchase, and
acquisition of names or lists of names to be used in connection with the purchase, sale, trade, or
transmission, through interstate or foreign commerce by any means, including by the United
States Mail or by computer, any child pornography as defined in 18 U.S.C. § 2256(8).

9. Any and all records tending to identify the owner or user of the DEVICES
described in the affidavit.

10. Any and all diaries, notes, and any other records reflecting personal contact and
any other activities with minors visually depicted while engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256(2).

11. Any and all records pertaining to how the user of the DEVICES acquired or
disseminated any child pornography.

12. Any and all records pertaining to a sexual interest in children.

13. Any federal law enforcement officer may perform or assist with the search for the

aforementioned items, including representatives of the United States Attorney’s Office.
